Per Curiam
Gregory Way appeals from the judgment denying his Rule 24.035 motion after he pled guilty to the class C felony of stealing. Way contends the motion court clearly erred in rejecting his claim that his sentence was in excess of the maximum authorized by law following the Supreme Court's ruling in State v. Bazell , 497 S.W.3d 263 (Mo. banc 2016). Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).